Exhibit 4.24 FEDERAL AGRICULTURAL MORTGAGE CORPORATION NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION REGISTRATION RIGHTS AGREEMENT Dated as of March 27, 2008 REGISTRATION RIGHTS AGREEMENT, dated as of March 27, 2008, between FEDERAL AGRICULTURAL MORTGAGE CORPORATION, a federally-chartered instrumentality of the United States and an institution of the Farm Credit System (“Farmer Mac”); and NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a cooperative association existing under the laws of the District of Columbia (“National Rural”). RECITALS WHEREAS, National Rural wishes from time to time to issue and sell Notes to Farmer Mac, and Farmer Mac wishes from time to time to purchase such Notes from National Rural, all on the terms and subject to the conditions set forth in the Note Purchase Agreement dated as of March 27, 2008, between Farmer Mac and National Rural (the “Note Purchase Agreement”); and WHEREAS, Farmer Mac wishes to have the right to resell some or all of the Notes from time to time, including in a public offering registered under the Securities Act of 1933 (the “Act”); NOW, THEREFORE, Farmer Mac and National Rural agree as follows: ARTICLE I Definitions SECTION 1.01.Definitions.Capitalized terms used herein and not defined herein shall have the meanings given to those terms in the Note Purchase Agreement. ARTICLE II Registration and Sale SECTION 2.01.Registration Request.Under the conditions described herein, Farmer Mac may request National Rural (a “Registration Request”) to effect the registration under the Act of the issuance of the Exchange Notes (as defined below) to Farmer Mac in exchange for a specified amount (but not less than $100million principal amount) of its Notes (the “Sale Notes”), and the sale by Farmer Mac of the Exchange Notes. SECTION 2.02.Purchase Option.Upon receipt of a Registration Request, National Rural may, in lieu of the requested registration, elect, by written notice delivered to Farmer Mac no later than 30 days after receipt of such request, to purchase all, but not less than all, the Sale Notes subject to such request (National Rural’s “Purchase Option”).Upon such election, National Rural shall become obligated to purchase, and Farmer Mac shall be obligated to sell to National Rural, such Sale Notes on 2 a mutually agreed date no later than 15 days after written notice of such election, at a purchase price equal to the outstanding principal amount of such Sale Notes including accrued and unpaid interest thereon through the date of purchase, payable in the same manner as payments of interest on the Notes are made by National Rural to Farmer Mac. SECTION 2.03.Registration.(a)Upon receipt of a Registration Request, and so long as National Rural has not exercised its Purchase Option and purchased the Sale Notes covered thereby, National Rural shall be obligated to file a registration statement under the Act for the registration (a “Registration”) of a principal amount of Exchange Notes (as defined below) equal to the principal amount of the Sale Notes and for the qualification of an Indenture (as defined below) under the Trust Indenture Act of 1939 (the “Trust Indenture Act”), registering the exchange by National Rural with Farmer Mac of the Exchange Notes for the Sale Notes and the sale of the Exchange Notes by Farmer Mac.National Rural shall use its reasonable best efforts to cause such registration statement to become effective within 180 days of receipt of the Registration Request. (b)As used herein, “Exchange Notes” shall mean notes issued by National Rural under an Indenture, having terms identical to the Sale Notes except that they will be payable to the registered holder, available in denominations of $1,000 and integral multiples thereof and otherwise contain any terms required in order for the Indenture to be qualified under the Trust Indenture Act; and “Indenture” shall mean the Indenture pursuant to which the Exchange Notes are to be issued, with a qualified trustee selected by National Rural and reasonably acceptable to Farmer Mac, which provides for the Exchange Notes to have terms identical to the Sale Notes, but without the transfer restrictions and except for provisions required by the Trust Indenture Act. (c)Periods of Effectiveness.National Rural agrees to keep any Registration Statement effective, and to update as necessary (including by incorporation by reference) any prospectus included in any Registration Statement, until the later of the completion of the distribution of the Exchange Notes and 45 days after the Registration Statement has become effective.The 45-day period provided in the preceding sentence, and the 180-day period provided in the first sentence of Section 2.03(a), shall be suspended during any Blackout Period as defined in Section 2.06 hereof. SECTION 2.04.Expenses.(a)Farmer Mac shall be responsible for the following expenses in connection with any Registration:the SEC filing fee for the Registration Statement; the fees and expenses of its counsel, if any; the underwriting commissions and discounts of its underwriters for the sale of the Exchange Notes, if any; the fees and expenses of the trustee under the Indenture, and its counsel; and the printing costs of the prospectus, if any. (b)National Rural shall be responsible for the following expenses in connection with any Registration:the fees and expenses of its auditors; and the fees and expenses of its counsel. 3 SECTION 2.05.Conditions.The right of Farmer Mac to make a Registration Request shall be subject to the following conditions: (a)Each Registration Request shall relate to a principal amount of Sale Notes equal to $100 million, or an integral multiple of $10 million in excess thereof. (b)Farmer Mac can issue no more than one Registration Request in any calendar year. (c)Farmer Mac may not issue a Registration Request (i) in respect of any Sale Notes that have a maturity of less than five years, prior to the first anniversary of the issuance thereof, and (ii) in respect of any Sale Notes that have a maturity of five years or greater, prior to the second anniversary of the issuance thereof. (c)Farmer Mac shall provide all information (such as the plan of distribution) reasonably required by National Rural to be included in the registration statement that relates to its sale of the Exchange Notes. (d)If the sale of the Exchange Notes by Farmer Mac is proposed to be by underwriters, then the firm or firms acting as underwriters for the offering will be subject to approval by National Rural. (e)National
